               Case 9:15-bk-07727-FMD              Doc 50      Filed 09/24/19       Page 1 of 3



                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                         FT. MYERS DIVISION

In re:                                                                          Case No. 9:15-bk-07727-FMD
                                                                                                   Chapter 7
Raul Scott Fails
Jean M Fails
                 Debtor(s)
____________________________________/


                           APPLICATION OF TRUSTEE FOR COMPENSATION

           I, Luis E. Rivera II, declare under penalty of perjury that the following statements are true and

correct:

           7KH$SSOLFDWLRQRI/XLV(5LYHUD,,EURXJKWSXUVXDQWWR86&VKRZVWKDWKHLVWKH

duly appointed trustee in the above captioned estate, that the assets of the estate have been liquidated,

and that there came into hands of the undersigned trustee for disbursements the total sum of $99,013.75.

           2. In the administration of the estate, applicant has performed those services required by a trustee

DVVHWIRUWKLQ86&

           3. Applicant deems said services to be reasonably worth $8,150.69. The statutory allowance is

the sum of $8,150.69 and your applicant has heretofore received on account of his compensation as

such trustee the sum of $0.00.

           4. Applicant has not in any form or guise agreed to share the compensation for such services

with any person not contributing thereto, or to share in the compensation of any person not contributing

thereto, or to share in the compensation of any person rendering services in this proceeding to which

services applicant has not contributed. Applicant has not entered into any agreement, written or oral,

express or implied, with any other party in interest or any attorney of any other party in interest in this

proceeding for the purpose of fixing the amount of the fees or other compensation to be paid to any party

in interest of any attorney of any party in interest herein for services rendered in connection therewith.
             Case 9:15-bk-07727-FMD             Doc 50       Filed 09/24/19       Page 2 of 3



        5. As said Trustee, applicant has paid out of his own funds the following expenses properly

chargeable to said estate, none of which have been repaid and for which he prays reimbursement, to wit:

                Trustee Bond                                                       $4.57
                Copies                                                          $118.05
                Postage                                                           $93.29
                                                 Total Expenses                 $215.91


        WHEREFORE, Luis E. Rivera II prays for such allowance for his services herein as the Court

finds reasonable and just.

                This application will be noticed as part of the notice of final report.

        DATED at FT. MYERS, Florida this 24 day of September, 2019.



                                                      /s/ Luis E. Rivera II, Trustee
                                                      Luis E. Rivera II, Trustee
                                                      P.O. Box 1026
                                                      Fort Myers, FL 33902
                                                      (239) 254-8466
             Case 9:15-bk-07727-FMD             Doc 50        Filed 09/24/19        Page 3 of 3



Trustee Expenses:
Case No. 9:15-bk-07727-FMD

Category: COPIES                                                         Unit of       Cost Per
Date      Description                                      Quantity      Measure         Unit         Total
03/25/16 Mailing of Motion Approve Stipulation for          228.00       Page(s)        0.1500        $34.20
          Repurchase
05/29/19 Mailing of Motion to Sell                          177.00       Page(s)       0.1500         $26.55
07/26/19 Mailing of Notice of Abandonment                    18.00       Page(s)       0.2500          $4.50
07/29/19 Certified copy of Order Granting Motion to           1.00       Page(s)       12.0000        $12.00
          Sell
09/23/19 Mailing of NFR                                     272.00       Page(s)           0.1500     $40.80
                                                            696.00                                    $118.05
Category: POSTAGE                                                        Unit of       Cost Per
Date      Description                                      Quantity      Measure         Unit         Total
03/25/16 Mailing of Motion Approve Stipulation for          57.00         Stamp         0.4700        $26.79
          Repurchase
05/29/19 Mailing of Motion to Sell                           59.00        Stamp            0.5000     $29.50
07/26/19 Mailing of Notice of Abandonment                     6.00        Stamp            0.5000      $3.00
09/23/19 Mailing of NFR                                      68.00        Stamp            0.5000     $34.00
                                                            190.00                                    $93.29
Category: TRUSTEE BOND                                                   Unit of       Cost Per
Date      Description                                      Quantity      Measure         Unit          Total
09/23/19 December 31, 2016 Bank Balance x Bond             2893.75        Case          0.0005         $1.45
          Factor
09/23/19 December 31, 2017 Bank Balance x Bond              3713.75       Case             0.0005      $1.86
          Factor
09/23/19 December 31, 2018 Bank Balance x Bond              2533.75       Case             0.0005      $1.27
          Factor
                                                            9141.25                                    $4.57
                                       Total Expenses                                                   $215.91

                         Expense Recap
                                                          Trustee Bond             $4.57
                                                                Copies           $118.05
                                                               Postage            $93.29
                                         Total Expenses                          $215.91


                Total Expenses:                                                            $215.91

                Less Previously Paid Expenses:                                                $0.00

                Total Expenses Requested:                                                  $215.91
